Exhibit 10.1

Execution Version

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of November 21, 2017 (this “Agreement”), is
entered into by and among Talos Energy LLC, a Delaware limited liability company
(“Parent”), Stone Energy Corporation, a Delaware corporation (the “Company”),
and the undersigned signatories set forth on the signature pages hereto under
the heading “Company Stockholders” (collectively, the “Company Stockholders”).
Parent, the Company, and the Company Stockholders are each sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, each of the Company Stockholders is the beneficial or record owner, and
has either sole voting power or shared voting power with other Company
Stockholders over, such number of shares of common stock, par value $0.01 per
share, of the Company (the “Company Common Stock”) as is indicated opposite each
such Company Stockholder’s name on Schedule A attached hereto;

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Talos Production LLC, a Delaware limited liability company, the Company,
Sailfish Energy Holdings Corporation, a Delaware corporation and a wholly owned
direct subsidiary of Sailfish (“New Sailfish”), Sailfish Merger Sub Corporation,
a Delaware corporation and a direct wholly owned subsidiary of New Sailfish, are
entering into a Transaction Agreement (such agreement, amended from time to
time, the “Transaction Agreement”), that provides, among other things, for the
combination of the Green Entities with the Company, the merger of the Company
with Merger Sub, the conversion of Sailfish Common Stock into the right to
receive New Sailfish Common Stock and the issuance of New Sailfish Common Stock
to current owners of the Equity Interests of Green Energy and certain of their
Affiliates, in each case upon the terms and subject to the conditions set forth
in the Transaction Agreement (such transactions and each other act or
transaction contemplated by the Transaction Agreement collectively, the
“Transactions”);

WHEREAS, as a condition and an inducement to Parent’s willingness to enter into
the Transaction Agreement, Parent has required that the Company Stockholders
agree, and the Company Stockholders have agreed to, enter into this Agreement
with respect to all Company Common Stock that the Company Stockholders
Beneficially Own, or own of record; and

WHEREAS, Parent desires that the Company Stockholders agree, and the Company
Stockholders are willing to agree, subject to the limitations herein, not to
Transfer (as defined below) any of their Subject Securities (as defined below),
and to vote their Subject Securities in a manner so as to facilitate
consummation of the Transactions.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Transaction
Agreement. When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.



--------------------------------------------------------------------------------

“Beneficially Own” has the meaning assigned to such term in Rule 13d-3 under the
Exchange Act, and a Person’s beneficial ownership of securities shall be
calculated in accordance with the provisions of such Rule (in each case,
irrespective of whether or not such Rule is actually applicable in such
circumstance), provided, however, that securities shall only be considered to be
beneficially owned by a Company Stockholder to the extent that Franklin
Advisers, Inc. has discretionary management of such securities. For the
avoidance of doubt, Beneficially Own shall also include record ownership of
securities.

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

“Expiration Time” shall mean the earliest to occur of (a) the Effective Time,
(b) such date and time as the Transaction Agreement shall be terminated pursuant
to Article 9 thereof, or (c) the termination of this Agreement by mutual written
consent of the Parties.

“Permitted Transfer” shall mean, in each case, with respect to each Company
Stockholder, so long as (a) such Transfer is in accordance with applicable Law
and such Company Stockholder is, and at all times has been, in compliance with
this Agreement and (b) (i) prior to such Company Stockholder delivering the
written consent pursuant to Section 3.1(a) below, any Transfer of Subject
Securities by the Company Stockholder to another Company Stockholder or to an
Affiliate of such Company Stockholder, so long as such Affiliate, in connection
with, and prior to, such Transfer, executes a joinder to this Agreement, in form
and substance reasonably acceptable to Parent, pursuant to which such Affiliate
agrees to become a party to this Agreement and be subject to the restrictions
and obligations applicable to such Company Stockholder and otherwise become a
party for all purposes of this Agreement or (ii) after such Company Stockholder
has delivered the written consent pursuant to Section 3.1(a) below, any Transfer
of Subject Securities by the Company Stockholder to another Person, so long as
such Person, in connection with, and prior to, such Transfer, executes a joinder
to this Agreement, in form and substance reasonably acceptable to Parent,
pursuant to which such Person agrees to become a party to this Agreement and be
subject to the restrictions and obligations applicable to such Company
Stockholder and otherwise become a party for all purposes of this Agreement;
provided that no such Transfer shall relieve the transferring Company
Stockholder from its obligations under this Agreement if less than all of such
Company Stockholder’s Common Stock is transferred, other than with respect to
the Company Common Stock transferred in accordance with the foregoing provision.

“Subject Securities” shall mean, collectively, shares of Company Common Stock
and New Company Common Stock.

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any capital stock or interest in any capital
stock (or any security convertible or exchangeable into such capital stock),
including in each case through the Transfer of any Person

 

-2-



--------------------------------------------------------------------------------

or any interest in any Person or (b) in respect of any capital stock or interest
in any capital stock, to enter into any swap or any other agreement, transaction
or series of transactions that hedges or transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of such capital
stock or interest in capital stock, whether any such swap, agreement,
transaction or series of transaction is to be settled by delivery of securities,
in cash or otherwise. For purposes of this Agreement, “capital stock” shall
include interests in a partnership or limited liability company.

2. Agreement to Retain Subject Securities.

2.1 Transfer and Encumbrance of Subject Securities. Other than a Permitted
Transfer, hereafter until the Expiration Time, no Company Stockholder shall,
with respect to any Subject Securities Beneficially Owned by such Company
Stockholder, (a) Transfer any such Subject Securities, or (b) deposit any such
Subject Securities into a voting trust or enter into a voting agreement or
arrangement with respect to such Subject Securities or grant any proxy (except
as otherwise provided herein or to grant a revocable proxy to the Company’s
proxy holders to vote or cause to be voted the Subject Securities in accordance
with this Agreement) or power of attorney with respect thereto.

2.2 Injunction. Notwithstanding anything to the contrary in this Agreement, if
at any time following the date hereof and prior to the Expiration Time a
Governmental Entity of competent jurisdiction enters an order restraining,
enjoining or otherwise prohibiting the Company Stockholders or their Affiliates
from (a) consummating the transactions contemplated by the Transaction Agreement
or (b) taking any action pursuant to Section 3 or Section 5, then (i) the
obligations of each Company Stockholder set forth in Section 3 and the
irrevocable proxy and power of attorney in Section 5 shall be of no force and
effect for so long as such order is in effect and, in the case of clause (b),
solely to the extent such order restrains, enjoins or otherwise prohibits such
Company Stockholder from taking any such action, and (ii) each Company
Stockholder shall cause the Subject Securities to not be represented in person
or by proxy at any meeting at which a vote of such Company Stockholder on the
Transactions is requested. Notwithstanding anything to the contrary in this
Section 2.2, the restrictions set forth in Section 2.1 shall continue to apply
with respect to the Subject Securities until the Expiration Time.

2.3 Additional Purchases; Adjustments. Each Company Stockholder agrees that any
shares of Company Common Stock and any other shares of capital stock or other
equity that such Company Stockholder purchases or otherwise acquires or with
respect to which such Company Stockholder otherwise acquires voting power after
the execution of this Agreement and prior to the Expiration Time (the “New
Company Common Stock”) shall be subject to the terms and conditions of this
Agreement to the same extent as if they constituted the Company Common Stock,
and such Company Stockholder shall promptly notify Parent of the existence of
any New Company Common Stock. In the event of any stock split, stock dividend,
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company affecting the
Subject Securities, the terms of this Agreement shall apply to the resulting
securities.

2.4 Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Subject Securities in violation of this Section 2 shall, to the
fullest extent permitted by Law, be

 

-3-



--------------------------------------------------------------------------------

null and void ab initio. If any involuntary Transfer of any of such Company
Stockholder’s Subject Securities shall occur, the transferee (which term, as
used herein, shall include any and all transferees and subsequent transferees of
the initial transferee) shall take and hold such Subject Securities subject to
all of the restrictions, liabilities and rights under this Agreement, which
shall continue in full force and effect until valid termination of this
Agreement.

3. Agreement to Vote and Approve.

3.1 Approval. From and after the date hereof until the Expiration Time, each
Company Stockholder irrevocably and unconditionally agrees that it shall:

(a) within two (2) Business Days after the Registration Statement becomes
effective under the Securities Act (but, for the avoidance of doubt, not until
such Registration Statement becomes effective and the definitive consent
solicitation statement/prospectus contained therein is delivered to the
applicable Company Stockholder), deliver (or cause to be delivered) a written
consent pursuant to Section 228 of the Delaware General Corporation Law and
Article Twelfth of the Sailfish Amended and Restated Certificate of
Incorporation covering all of the Subject Securities approving and adopting the
Transactions, the Transaction Agreement and any other matters necessary for
consummation of the Transactions and the other transactions contemplated in the
Transaction Agreement (each a “Transaction Proposal”);

(b) at every meeting of the stockholders of the Company called with respect to
any of the following matters, and at every adjournment or postponement thereof,
each Company Stockholder shall, and shall cause each holder of record on any
applicable record date to (including via proxy), vote the Subject Securities: in
favor of (i) any Transaction Proposal, and (ii) if an adjournment or
postponement is required by the Transaction Agreement or approved by the Board
of Directors of the Company, any proposal to adjourn or postpone such meeting of
stockholders of the Company to a later date if there are not sufficient votes to
approve the Transactions; and

(c) at every meeting of the stockholders of the Company called with respect to
any of the following matters, and at every adjournment or postponement thereof,
and on every action or approval by written consent of the stockholders of the
Company with respect to any of the following matters, each Company Stockholder
shall, and shall cause each holder of record on any applicable record date to
(including via proxy), vote the Subject Securities against (i) any action or
agreement that would reasonably be expected to result in any condition to the
consummation of the Transactions set forth in Article 8 of the Transaction
Agreement not being fulfilled, (ii) any Competing Proposal, (iii) any action
which could reasonably be expected to materially delay, materially postpone or
materially adversely affect the consummation of the transactions contemplated by
the Transaction Agreement, including the Transactions, or dilute, in any
material respect, the benefit of the transactions contemplated thereby to Parent
or to Parent’s members and (iv) any action which could reasonably be expected to
result in a breach of any representation, warranty, covenant or agreement of the
Company in the Transaction Agreement.

3.2 Change of Recommendation. Notwithstanding anything to the contrary in this
Agreement, if at any time from and after the date hereof until the Expiration
Time there occurs a Change of

 

-4-



--------------------------------------------------------------------------------

Recommendation pursuant to Section 7.05(e)(iii) or Section 7.05(e)(iv) of the
Transaction Agreement (a “Change of Recommendation Event”), then the obligations
of each Company Stockholder to deliver a written consent in accordance with
Section 3.1(a) and to vote its Subject Securities in accordance with
Section 3.1(b), shall be limited to the number of shares of Company Common Stock
held by such Company Stockholder, rounded down to the nearest whole share, equal
to the product of (a) such Company Stockholder’s Pro Rata Share multiplied by
(b) the Covered Company Common Stock (such amount for each Company Stockholder,
the “Covered Securities”); provided that all other obligations and restrictions
contained in this Agreement, including those set forth in Section 3.1(c) shall
continue to apply to all of such Company Stockholder’s Subject Securities;
provided, further, however, that if a Change of Recommendation Event occurs,
notwithstanding any other obligations hereunder, any Company Stockholder shall
be expressly permitted to deliver a written consent covering, or vote, its
Subject Securities that are not Covered Securities in its sole discretion with
respect to any Transaction Proposal. For purposes of this Agreement, (i) the
“Covered Company Common Stock” shall mean the total number of shares of Company
Common Stock outstanding as of the record date of the applicable stockholder
meeting or established by the Company with respect to any action by written
consent, as applicable, multiplied by 0.35 and (ii) such Company Stockholder’s
“Pro Rata Share” shall be the number set forth on Schedule A opposite such
Company Stockholder’s name.

3.3 Conditions to Vote and Approval. Each Company Stockholder’s obligations
under Section 3.1 above shall be conditioned upon the Transaction Agreement and
the Transactions contemplated thereby being in conformance in all material
respects with the Transaction Agreement attached hereto as Exhibit A, including
with respect to the Franklin/MacKay Debt Exchange, and the ownership percentage
of New Sailfish Common Stock by the former Sailfish stockholders upon
consummation of the Transactions being no less than 37%.

4. Rights Unaffected. Nothing contained herein shall limit the rights of a
Company Stockholder who is also a Franklin Bondholder under the Sailfish Notes
or constitute an amendment or waiver of any provision of the Sailfish Notes.

5. Irrevocable Proxy. By execution of this Agreement, each Company Stockholder
hereby appoints and constitutes Parent, until the Expiration Time (at which time
this proxy shall automatically be revoked), with full power of substitution and
resubstitution, as such Company Stockholder’s true and lawful attorney-in-fact
and proxy (which proxy is irrevocable and which appointment is coupled with an
interest, including for purposes of Section 212 of the Delaware General
Corporation Law), to the fullest extent of such Company Stockholder’s rights
with respect to the Subject Securities Beneficially Owned by such Company
Stockholder, to vote (or exercise a written consent with respect to) such
Subject Securities solely with respect to the matters set forth in Section 3
hereof and each Company Stockholder shall retain the authority to vote its
Subject Securities on all other matters; provided, however, that the foregoing
shall only be effective if such Company Stockholder fails to be counted as
present, to consent or to vote such Company Stockholder’s Subject Securities, as
applicable, in accordance with this Agreement; provided, further, however, that
if at any time from and after the date hereof until the Expiration Time there
occurs a Change of Recommendation Event, then the irrevocable proxy contemplated
by this Section 5 shall terminate and cease to be effective with respect to all
Subject Securities other than the Covered Securities.

 

-5-



--------------------------------------------------------------------------------

6. Representations and Warranties of the Company Stockholders. Each Company
Stockholder, on behalf of itself and each other Company Stockholder, hereby
severally, but not jointly, represents and warrants to Parent as follows:

6.1 Due Authority. Such Company Stockholder has the full power and authority to
make, enter into and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 5 hereof. This Agreement has been duly
and validly executed and delivered by such Company Stockholder and constitutes a
valid and binding agreement of such Company Stockholder enforceable against it
in accordance with its terms.

6.2 Ownership of the Company Common Stock. As of the date hereof, such Company
Stockholder (a) Beneficially Owns the shares of Company Common Stock indicated
on Schedule A hereto opposite such Company Stockholder’s name, free and clear of
any and all Encumbrances, other than those created by this Agreement, and
(b) has sole voting power over all of the shares of Company Common Stock
Beneficially Owned by such Company Stockholder. As of the date hereof, such
Company Stockholder does not Beneficially Own any capital stock or other
securities of the Company other than the shares of Company Common Stock set
forth on Schedule A opposite such Company Stockholder’s name. As of the date
hereof, such Company Stockholder does not Beneficially Own any rights to
purchase or acquire any shares of capital stock of the Company.

6.3 No Conflict; Consents.

(a) The execution and delivery of this Agreement by such Company Stockholder
does not, and the performance by such Company Stockholder of the obligations
under this Agreement and the compliance by such Company Stockholder with any
provisions hereof do not and will not: (i) conflict with or violate any Law
applicable to such Company Stockholder, or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a
Encumbrance on any of the shares of Company Common Stock Beneficially Owned by
such Company Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which such Company Stockholder is a party or by which such Company
Stockholder is bound.

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person, is
required by or with respect to such Company Stockholder in connection with the
execution and delivery of this Agreement or the consummation by such Company
Stockholder of the transactions contemplated hereby.

6.4 Absence of Litigation. There is no Proceeding pending against, or, to the
knowledge of such Company Stockholder, threatened against or affecting, such
Company Stockholder that could reasonably be expected to materially impair or
materially adversely affect the ability of such Company Stockholder to perform
such Company Stockholder’s obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.

7. Termination. This Agreement shall terminate and shall have no further force
or effect immediately as of and following the Expiration Time, provided,
however, that the termination of this Agreement shall not relieve any Party from
any liability for any inaccuracy in or breach of any representation, warranty,
or covenant contained in this Agreement.

 

-6-



--------------------------------------------------------------------------------

8. Notice of Certain Events. Each Company Stockholder shall notify Parent in
writing promptly of (a) any fact, event or circumstance that would cause, or
reasonably be expected to cause or constitute, a breach in any material respect
of the representations and warranties of each Company Stockholder under this
Agreement and (b) the receipt by each Company Stockholder of any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with this Agreement; provided, however, that the
delivery of any notice pursuant to this Section 8 shall not limit or otherwise
affect the remedies available to any Party.

9. No Solicitation. Each Company Stockholder agrees that neither it nor any of
its Affiliates, directors, officers or employees shall, and that it shall use
commercially reasonable best efforts to direct its Representatives not to,
directly or indirectly, (a) initiate, solicit or knowingly encourage, knowingly
induce or knowingly facilitate any inquiries, proposals, or offers which
constitute, or could reasonably be expected to lead to, a Competing Proposal,
(b) conduct, participate or engage in any discussions or negotiations with any
Person with respect to any inquiry, proposal, or offer which constitutes, or
could reasonably be expected to lead to, a Competing Proposal, (c) furnish or
provide any non-public information regarding the Company or its Subsidiaries, or
access to the properties, assets or employees of the Company or its
Subsidiaries, to any Person (other than Parent and its Affiliates and
Representatives) in connection with or in response to any inquiries, proposals,
or offers which constitute, or could reasonably be expected to lead to, a
Competing Proposal, (d) enter into any letter of intent or agreement in
principle, or other agreement providing for a Competing Proposal or (e) resolve,
agree or publicly propose to, or, through the voting of its Company Common Stock
in the Company, permit the Company or any of its Subsidiaries to agree or
publicly propose to take any of the actions referred to in clauses (a) – (d).
Notwithstanding anything in this Agreement to the contrary, each Company
Stockholder (and its respective Affiliates, directors, officers, employees and
Representatives) may engage in any of the activities restricted by the preceding
provisions of this paragraph with any person if the Company is permitted to
engage in such activities with such person pursuant to Section 7.05 of the
Transaction Agreement, in each case subject to the restrictions and limitations
set forth in such Section 7.05 of the Transaction Agreement.

10. Waiver of Certain Actions. Each Company Stockholder hereby agrees not to
commence or participate in, and to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Parent, the Company or any of their respective Subsidiaries or
successors (a) challenging the validity of, or seeking to enjoin or delay the
operation of, any provision of this Agreement or the Transaction Agreement
(including any claim seeking to enjoin or delay the Closing) or (b) alleging a
breach of any duty of the board of directors of the Company or the board of
managers of Parent in connection with the Transaction Agreement, this Agreement
or the transactions contemplated thereby or hereby.

11. Registration Rights.

11.1 Termination of Registration Rights. Each of the Company and the Company
Stockholders acknowledge, confirm and agree that the Registration Rights
Agreement, dated as of February

 

-7-



--------------------------------------------------------------------------------

28, 2017, by and among the Company and the holders listed on Schedule I thereto
will terminate and shall have no further force or effect upon the consummation
of the Transactions, which termination shall be effective immediately prior to
the Closing.

11.2 Registration Rights Agreement. At the Closing, the Company Stockholders
shall deliver to New Sailfish duly executed counterparts of the Registration
Rights Agreement attached as Exhibit B to the Transaction Agreement.

12. Miscellaneous.

12.1 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the Parties agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the Parties agree to
replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

12.2 Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
(whether by operation of law or otherwise) without the prior written consent of
the other Party. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns. Any purported assignment in
violation of this Section 12.2 shall not be deemed to prevent Parent from
engaging in any merger, consolidation or other business combination transaction.

12.3 Amendments and Modifications. No provision of this Agreement may be amended
or modified unless such amendment or modification is in writing and signed by
(a) Parent, and (b) each of the Company Stockholders. No failure or delay by any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable Law.

12.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally (notice deemed given upon
receipt), transmitted by email or facsimile (notice deemed given upon
confirmation of receipt) or sent by a nationally recognized overnight courier
service, such as Federal Express (notice deemed given upon receipt of proof of
delivery), to the Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice):

 

-8-



--------------------------------------------------------------------------------

(a) if to any of the Company Stockholders, to it at:

c/o Franklin Advisers, Inc.

One Franklin Parkway

San Mateo, CA 94403

Attn: Brendan Circle – brendan.circle@franklintempleton.com

         Christopher Chen – chris.chen@franklintempleton.com

(b) if to Parent, to:

Talos Energy LLC

500 Dallas St., Suite 2000

Houston, TX 77002

Attention: General Counsel

Facsimile: (713) 351-4100

Email: bmoss@talosenergyllc.com

with a copy to (which copy shall not constitute notice):

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, TX 77002

Attention: Stephen M. Gill

                 Lande A. Spottswood

Facsimile: (713) 615-5956

Email: sgill@velaw.com

            lspottswood@velaw.com

Or to such other address as any Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

12.5 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the laws of any
other jurisdiction.

12.6 Submission to Jurisdiction. Each of the Parties agrees that it shall bring
any action or proceeding in respect of any claim arising under or relating to
this Agreement or the transactions contemplated by this Agreement exclusively in
the Court of Chancery of the State of Delaware (or if such court declines to
accept jurisdiction over a particular matter, any Federal court located within
the State of Delaware) (the “Chosen Courts”) and, solely in connection with such
claims, (a) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (b) waives any objection to the laying of venue in any such action or
proceeding in the Chosen Courts, (c) waives any objection that the Chosen Courts
are an inconvenient forum or do not have jurisdiction over any Party and
(d) agrees that mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 12.4 or in such other

 

-9-



--------------------------------------------------------------------------------

manner as may be permitted by Law shall be valid and sufficient service thereof.
The consent to jurisdiction set forth in this Section 12.6 shall not constitute
a general consent to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this Section 12.6. The Parties
agree that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.

12.7 Enforcement. The Parties agree that irreparable damage, for which monetary
damages would not be an adequate remedy, may occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the Parties. Prior to the
termination of this Agreement pursuant to Section 7, it is accordingly agreed
that the Parties shall be entitled to seek an injunction or injunctions, or any
other appropriate form of specific performance or equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of competent jurisdiction, in each case in accordance with
this Section 12.7, this being in addition to any other remedy to which they are
entitled under the terms of this Agreement at law or in equity.

12.8 No Third Party Beneficiaries. Nothing in this Agreement express or implied,
is intended to or shall confer upon any Person other than the Parties any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

12.9 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(C) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 12.9.

12.10 Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof.

12.11 Counterparts. This Agreement may be executed in two or more counterparts,
including via facsimile or email in “portable document format” (“.pdf”) form
transmission, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the Parties and delivered to the other Party, it being understood that all
parties need not sign the same counterpart.

 

-10-



--------------------------------------------------------------------------------

12.12 No Agreement Until Executed. This Agreement shall not constitute or be
deemed to evidence a contract, agreement, arrangement or understanding between
the Parties unless and until (a) the Transaction Agreement is executed and
delivered by all parties thereto, and (b) this Agreement is executed and
delivered by the Parties.

12.13 Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such cost or expense, whether or
not the Transactions are consummated.

12.14 Action in Company Stockholder Capacity Only. No Person executing this
Agreement (or designee or Representative of such Person) who has been, is or
becomes during the term of this Agreement a director or officer of the Company
shall be deemed to make any agreement or understanding in this Agreement in such
Person’s capacity as a director or officer of the Company. The Parties
acknowledge and agree that this Agreement is entered into by the Company
Stockholders solely in their capacity as the Beneficial Owners of shares of
Company Common Stock and nothing in this Agreement shall (a) restrict in any
respect any actions taken by the Company Stockholders or their designees or
Representatives who are a director or officer of the Company solely in his or
her capacity as a director or officer of the Company or (b) be construed to
prohibit, limit or restrict such Company Stockholder from exercising its
fiduciary duties as a director or officer of the Company. For the avoidance of
doubt, nothing in this Section 12.14 shall in any way modify, alter or amend any
of the terms of the Transaction Agreement.

12.15 Documentation and Information. No Company Stockholder or its Affiliates
shall make any public announcement regarding this Agreement and the transactions
contemplated hereby without the prior written consent of Parent and the Company
(in each case, such consent not to be unreasonably withheld), except as may be
required by applicable Law (provided that reasonable notice of any such
disclosure will be provided to Parent and the Company). Each Company Stockholder
consents to and hereby authorizes Parent and the Company to publish and disclose
in all documents and schedules filed with the SEC, and any press release or
other disclosure document that Parent or the Company reasonably determines to be
necessary in connection with the Transactions and any transactions contemplated
by the Transaction Agreement, such Company Stockholder’s identity and ownership
of the Subject Securities, the existence of this Agreement and the nature of
such Company Stockholder’s commitments and obligations under this Agreement, and
such Company Stockholder acknowledges that each of Parent and the Company may,
in their respective sole discretion, file this Agreement or a form hereof with
the SEC or any other Governmental Entity. Each Company Stockholder agrees to
promptly give Parent and the Company any information they may reasonably require
for the preparation of any such disclosure documents, and such Company
Stockholder agrees to promptly notify Parent and the Company of any required
corrections with respect to any written information supplied by such Company
Stockholder specifically for use in any such disclosure document, if and to the
extent that any such information shall have become false or misleading in any
material respect. Parent and the Company shall in any instance where such
Company Stockholder or information relating thereto is disclosed, use their
respective reasonable best efforts to provide drafts of such disclosures with
sufficient time to enable such Company Stockholder to review and provide
comments on such disclosures and Parent and Company shall in good faith consider
incorporating any reasonable modifications requested by such Company
Stockholder.

 

-11-



--------------------------------------------------------------------------------

12.16 Obligation to Update Schedule A. Each of the Company Stockholders agree
that in connection with any acquisitions or Transfers (to the extent permitted)
of Subject Securities by any Company Stockholder, the Company Stockholders will,
as promptly as practicable following the completion of thereof, notify Parent
and the Company in writing of such acquisition or Transfer and the Parties will
update Schedule A to reflect the effect of such acquisition or Transfer.

[Signature pages follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

TALOS ENERGY LLC By:  

/s/ Timothy S. Duncan

Name:   Timothy S. Duncan Title:   President and Chief Executive Officer STONE
ENERGY CORPORATION By:  

/s/ Neal P. Goldman

Name:   Neal P. Goldman Title:   Chairman of the Board

 

SIGNATURE PAGE TO

VOTING AGREEMENT



--------------------------------------------------------------------------------

FRANKLIN ADVISERS, INC., AS INVESTMENT MANAGER ON BEHALF OF THE COMPANY
STOCKHOLDERS LISTED ON SCHEDULE A ATTACHED HERETO By:  

/s/ Edward Perks

Name:   Edward Perks Title:   Executive Vice President

 

SIGNATURE PAGE TO

VOTING AGREEMENT



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT

The funds listed below shall be deemed parties to this Agreement for the sole
purpose of Section 11. Accordingly, the funds acknowledge, confirm and agree to
the termination of the Registration Rights Agreement as set forth in Section 11.

 

FRANKLIN ADVISERS, INC., AS

INVESTMENT MANAGER ON BEHALF OF

JNL/FRANKLIN TEMPLETON INCOME

FUND AND FT OPPORTUNISTIC

DESTRESSED FUND, LTD.

By:  

/s/ Edward Perks

Name:   Edward Perks Title:   Executive Vice President



--------------------------------------------------------------------------------

SCHEDULE A

 

Company Stockholder

   Number of
Shares of
Company
Common
Stock
Beneficially
Owned      Number of
Shares of
Company
Common
Stock
Owned of
Record      Pro Rata
Share  

Franklin Custodian Funds – Franklin Income Fund

     6,151,402        6,151,402        .66  

Franklin Templeton Variable Insurance Products Trust – Franklin Income VIP Fund

     544,906        544,906        .00  

Franklin Templeton Investment Funds – Franklin Income Fund

     291,679        291,679        .00  

 

SCHEDULE A